DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2022 has been entered.

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 24 November 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 9-11, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Andreae et al., WO 2015/177591 (“Andreae”)(previously cited) in view of Kuhl et al., US 2019/0016528 (“Kuhl”)(newly cited, priority date of 1 Feb 2016). 
The Meriam-Webster Dictionary (“Meriam-Webster) and Kronseder et al., US 2005/0220997 (“Kronseder”) are relied upon as an evidentiary references for claims 1-7, 9-11, 16, and 25 (both previously cited). Chapman et al., US 2016/0157515 (“Chapman”) and Bigg, D.M. Polylactide Copolymers: Effect of Copolymer Ratio and End Capping on Their Properties, Advances in Polymer Technology, Vol. 24, No. 2, 2005 (“Bigg”)(both previously cited) are relied upon as an evidentiary reference for claims 2 and 5. Feng et al., CN102181077 (A) (“Feng”)(previously cited) is relied upon as an evidentiary reference for claim 16.
Regarding claims 1, 3, 4, 6, and 7, Andreae discloses a compostable beverage capsule comprising a closing element (i.e. a lid) having a first and second surface wherein the second surface is affixed to a flange which surrounds an opening in the capsule (abstract, page 1 lines 4-8, page 2 lines 10-14, page 4 line 33-page 5 lines 21, page 7 lines 5-9, page 7 lines 23-30, page 13 lines 5-10, page 15 lines 10-24, page 16 lines 21-29, Figs. 1 and 5). The closing element is formed from a laminate comprising (in order): a layer of non-woven biodegradable fibers, an oxygen barrier layer, and a carrier layer (i.e. a support layer) (abstract, page 1 lines 4-8, page 2 lines 10-14, page 7 lines 5-9, page 7 lines 23-30, page 13 lines 5-10, page 15 lines 10-24, page 16 lines 21-29, Figs. 1 and 5).  The carrier layer constitutes the first surface and may be formed from a cellulose material (page 7 lines 5-8, page 15 lines 10-24, page 16 lines 21-29, Figs. 1 and 5). The layer of non-woven biodegradable fibers constitutes the second surface and may be formed from polylactic acid (PLA) fibers (page 7 lines 23-30, page 15 lines 10-24, page 16 lines 21-29, Figs. 1 and 5).  Andreae teaches a non-woven PLA layer having a basis weight of 10 to 30 g/m2 (page 18 lines 11-32).  
Andreae does not teach or suggest that the non-woven biodegradable fiber layer is required to comprise any additional fibers other than those formed from PLA.  As such, Andreae fairly teaches a non-woven biodegradable fiber layer consisting of PLA fibers. The oxygen barrier layer may be formed from polyvinyl alcohol (PVOH) which Andreae teaches has favorable adhesion properties (page 5 lines 22-28).  The support layer may be formed from, inter alia, a non-woven cellulose material (page 6 lines 31-32, page 7 lines 5-15).  Andreae teaches that the support layer provides stiffness and protects the oxygen barrier layer (page 7, lines 25-27).
Andreae is silent regarding the lid comprising a vegetable parchment. 
Kuhl discloses a laminate beverage capsule cover film (i.e. a lid) wherein the cover film comprises a PVOH resin layer disposed on a cellulose-containing material layer [abstract, 0002, 0045, Fig. 5]. Kuhl teaches forming the cellulose-containing material layer from parchment paper and that parchment paper can provide wet strength and provides moisture barrier properties [0022, 0025, 0028, 0037]. Merriam-Webster serves as evidence that the term “parchment paper” as used by Kuhl is synonymous with the term “vegetable parchment” recited in the claims.
Andreae and Kuhl are both directed towards beverage capsule lids formed from a laminate material comprising a PVOH resin layer disposed on a cellulose-containing material layer.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the lid of Andreae with the teachings of Kuhl by forming the support layer from a vegetable parchment in order to take advantage of the wet strength and moisture barrier properties of vegetable parchment.  Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have made the above described modification of the lid of Andreae because, as is taught by Kuhl, vegetable parchment was art recognized as being a suitable cellulose-containing material for use in beverage capsule lids (see MPEP 2144.07).
The compostable lid of modified Andreae would have comprised a layer consisting of non-woven PLA fibers and having a basis weight of from 10 to 30 g/m2, a PVOH oxygen barrier layer, and a vegetable parchment carrier layer which would have respectively read on the non-woven material, adhesive layer, and support recited in claims 1, 3, 4, 6, and 7. Kronseder serves as evidence that PVOH is compatible with food [0002].  Therefore, the PVOH resin of the oxygen barrier layer reads on the claimed adhesive suitable for coming into contact with food.
Regarding claims 2 and 5, Andreae teaches utilizing a PLA resin which can withstand temperatures of up to the boiling point of water (page 12 lines 6-20).  For this purpose, Andreae teaches using a PLLA resin comprising ≤ 5 mol% PDLA in forming the layers of the lid (page 12 lines 6-27).  As such, it would have been obvious to one of ordinary skill in the art have formed the fibers of non-woven layer from a PLLA resin comprising ≤ 5 mol% PDLA.  Bigg serves as evidence that the melting point of PLA resin comprising 95 mol% PLLA and 5 mol% PDLA is 164 °C (page 71, col. 2, paragraphs 2 and 3, Table 1). Additionally, Chapman serves as evidence that PLA fibers are heat sealable [0109] as claimed.
Regarding claim 9, modified Andrea is silent regarding the nonwoven PLA layer being a bilayer, however the Examiner notes the MPEP 2144.04 VI(B) establishes that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Given that merely duplicating the nonwoven PLA layer of the lid of modified Andreae would result in the claimed bilayer, said claimed bilayer is obvious over the teachings of modified Andreae unless a new and unexpected result is objectively established.
Regarding claims 10 and 11, Andreae teaches that the layers of the laminate may be glued to one another via a compostable glue (page 9 lines 15-20).  The compostable glue may be a biodegradable acryl polymer (i.e. acrylic) hot melt adhesive (page 9 lines 25-30). As such, in an alternative interpretation of Andreae, the acrylic polymer hot melt adhesive taught by Andreae reads on the adhesive layer of claim 1 and the acrylic adhesive of claim 10. While Andreae is silent regarding the amount of adhesive applied to form the adhesive layer, it is noted that it logically follows that when too little adhesive is applied poor adhesion results and when too much adhesive is applied adhesive is wasted.  As such, it would have been obvious to one of ordinary skill in the art to have increased or decreased the amount of adhesive applied by routine experimentation in order to arrive at an amount that produces sufficient adhesion without incurring waste.  Varying the amount of adhesive applied by routine experimentation would have produced the same invention as is claimed in claim 11 (see MPEP 2144.05).
Regarding claim 16, the lid disclosed by Andreae may consist of vegetable parchment, PVOH, and PLA.  Applicant specification discloses that PLA is compostable by the EN 13432 standard [0016].  Feng serves as evidence that PVOH is compostable according to the EN 13432 standard (page 1). Since the lid claimed by Applicant is required to comprise a vegetable parchment layer, vegetable parchment is understood to be compostable by the EN 13432 standard. 
Regarding claim 25, it is noted that Andreae teaches that it has been conventional for beverage capsules to be used at pressures such as 6 to 20 bar and that the covering film is thus exposed to a particular pressure then broken (page 1, lines 19-24). This teaches that the art has recognized the cover film to be able to withstand a particular amount of pressure prior to rupturing such that to modify the pressure resistance of the covering film taught by modified Andreae would have been obvious to one having ordinary skill in the art based on achieving the requisite pressure build up prior to rupture of the lid.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Andreae in view of Kuhl as applied to claim 1 above, and further in view of the website PrintWiki: The Free Encyclopedia Of Print archived online at https://web.archive.org/web//http://printwiki.org/Basis_Weight on 7 May 2009 (“PrintWiki”)(copy provided herewith)(newly cited).
Regarding claims 12 and 15, as is described above, modified Andreae teaches a compostable lid which meets the limitations of claim 1.  Modified Andreae is silent regarding the basis weight of the vegetable parchment which forms the carrier layer (i.e. the support layer).
PrintWiki teaches that the basis weight of a paper strongly influences the paper’s strength properties as well as thickness (fourth full paragraph).  The Examiner contends that this teaching is congruent with the logic that the more cellulose material that is present per area of paper the stronger the paper will be.
Modified Andreae and PrintWiki are both directed towards applications involving paper.  In light of the teachings of PrintWiki, it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have varied the basis weight (and thereby thickness) of the parchment paper in the carrier layer of the lid of modified Andreae through routine experimentation in order to arrive at a desired strength property (see MPEP 2145.05(II)(A)).  Varying the basis weight/thickness of the parchment paper through routine experimentation would have produced a lid that is the same as that claimed. 
	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Andreae in view of Kuhl as applied to claim 1 above, and further in view of Domard et al., US 2005/0084677 (“Domard”)(previously cited).
Regarding claim 13, Andreae as modified with Kuhl teaches what is described above.  Modified Andreae is silent regarding the oxygen transfer rate of the vegetable parchment.
Domard discloses a vegetable parchment support material which has been coated with a chitosan-based coating wherein the support material is suitable for use in food packaging [abstract, 0001, 0002, 0029, 0033, 0053]. The disclosed coated support material forms an excellent barrier to gases (including O2 and aroma), water vapor, and microorganisms [0027, 0028].  Domard teaches that applying an increasing amount of the chitosan coating to the disclosed parchment support material, results in a decrease in the O2 permeation properties [0055].  
Modified Andreae and Domard are both directed towards food packaging materials comprising a vegetable parchment layer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have applied the chitosan coating taught by Domard to the vegetable parchment layer of modified Andreae with the expectation of improving the gas, water vapor, and microorganism barrier properties of the lid.  It would have also been obvious to one of ordinary skill in the art to have varied the amount of the chitosan coating to the vegetable support material through routine experimentation in order to arrive at a desired O2 permeation rate.  Varying the amount of chitosan coating applied to the vegetable parchment support material through routine experimentation would have produced a lid comprising a vegetable parchment having an oxygen transfer rate that is the same as that claimed. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Andreae in view of Kuhl as applied to claim 1 above, and further in view of Shea, WO 2008/0083161 (“Shae”)(previously cited).
Regarding claim 14, Andreae as modified with Kuhl teaches what is described above.  Modified Andreae is silent regarding the ratio of wet burst strength to dry burst strength of the vegetable parchment.  It is noted however, that modified Andreae teaches a compostable lid that is to break under a particular desired pressure during preparation of a beverage therefrom.  As such, a particular wet and dry burst strength would have been obvious to one of ordinary skill in the art for ensure that the lid is able to break under pressure during preparation of a beverage.  
This point notwithstanding, Shea teaches that vegetable parchment has been conventionally recognized in the art as having a dry burst strength of 10 to 90 psi and a wet burst strength of 4 to 60 psi.  This teaches a ratio of wet burst strength to dry burst strength of at least 4 psi/10 psi, or at least 40%.  Shea teaches that the ratio can be 60 psi/90psi (or 66%) which falls within the claimed range.  Therefore, to modify the combination which already desires breaking of the covering film when in use and to use a vegetable parchment with a wet to dry burst strength ratio of 66% (for example), it  would have been obvious to one of ordinary skill in the art for the purpose of achieving the requisite strength prior to the vegetable parchment being torn, punctured, or broken.

Response to Arguments
Applicant's arguments filed 21 January 2022 have been fully considered but they are not persuasive.
On page 8 of the remarks Applicant asserts that the applied prior art fails to teach or suggest a lid comprising a non-woven material having a grammage of between 5 to 100 g/m2.  However, upon further consideration of the applied prior art and more specifically further consideration of the Andreae reference, the Examiner has determined that Andreae discloses a non-woven layer having a basis weight of between 10 and 30 g/m2 (see page 8 lines 24-25 of Andreae).  As such, the claimed basis weight is reasonably taught by the Andreae.  For this reason Applicant’s argument is not found persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782